 In the Matter of PRECO,INCORPORATEDandUNITEDBROTHERHOOD OFWELDERS,CUTTERS AND HELPERSOFAMERICA,LOCAL37, INDE-PENDENT,Case No.21-R-2803.-Decided August l7, 1945Mr. Arthur Freston,of Los Angeles,Calif., for the Company.Messrs. Earl J. Behling,andGeorge D. Felzien,for the Union.Mr. Isadore Engle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon an amended petition duly filed by United Brotherhood ofWelders, Cutters and Helpers of America, Local 37, Independent,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Preco, In-corporated, Los Angeles, California, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before David Aaron, Trial Examiner. Said hearingwas held at Los Angeles, California, on May 15, 1945. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPreco, Incorporated, a California corporation, is engaged at its plantin Los Angeles, California, in themanufactureand sale of parts used63 N. L. R. B, No. 88.568 PRECO, INCORPORATED569in the manufacture of aircraft and railway equipment.Raw materialspurchased by the Company during the past year amounted to approxi-mately $590,000, of which about 25 percent was shipped from pointsoutside the State of California.During the same period, the Com-pany manufactured finished products valued at approximately $1,500,-000, of which about $375,000 in value represented shipments to pointsoutside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Brotherhood of Welders, Cutters and Helpers of America,Local 37, Independent, is a labor organization admitting to niember-ship employees of the Company.III.TlIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of welders and welders' helpers, excludingspot welders and spot welders' helpers.The Company contends, how-ever, that only a production and maintenance unit is appropriate.The Company employs in excess of 100 employees, including 4 arewelders, 2 gas welders, and 13 spot welders.Although the Com-pany's operations are set up functionally in departments, employeesin one department are not physically segregated from the employeesin other departments.The hours, working conditions, and other con-ditions of employment are substantially similar for all the Com-pany's production and maintenance employees.There has been no collective bargaining history at the plant.Asindicated above, the Union seeks to represent only the are welders and1The Field Examiner reported that the Union submitted authorization cards for sevenpersons in the alleged appropriate unit ; that all seven cards bore names of persons listedon the Company's pay roll for the period ending March 25, 1945;that six of the cards weredated February 1945, and one was dated March 1945; and that there were seven employeesin the alleged appropriate unit. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDgas welders and their helpers.These employees, some of whom arecombination are and gas welders, are under the common supervisionof a different: leadman from that of the spot welders. The work of gasand arc welders requires a high degree of skill and proficiency andinvolves special hazards; the work of spot welders, on the other hand,consists of manual labor, coupled with a specialized knowledge of ad-justing the spot welding machine to accommodate the metals to bewelded.The period of training for the work of gas or are weldingis considerably longer than that required for spot welding, and experi-ence as a spot welder does not qualify an employee to substitute fora gas welder or are welder on any phase of the latter's work.More-over, the rates of pay of gas and are welders are substantially higherthan those of spot welders. In addition, it appears that the Uniondoes not admit spot welders to membership.Accordingly, since theare and gas welders form a well defined homogeneous group whosework requires a high degree of skill and considerable specialized train'ing, since they have separate supervision from that of 'the spot welders,and in view of the absence of a history of collective bargaining on abroader basis, we are of the opinion that are and gas welders mayproperly function together for collective bargaining purposes.2We find that all welders and welders' helpers, but excluding spotwelders and spot welders' helpers, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a -unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION 'OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining. with Preco, Incorpo-SeeMatter of Solar Aircraft Company,51 N L R B 964.0 PRECO, INCORPORATED571rated, Los Angeles, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, tinder the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Brotherhood of Welders, Cutters and Helpers of'America,Local 37, Independent, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.